 Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 1 of 31 PageID: 700




Jeffrey C. Hoffman, Esq.
Windels Marx Lane & Mittendorf, LLP
156 West 56th Street
New York, New York 10019
212.237.1018 |
jhoffman@windelsmarx.com

Timothy C. Parlatore, Esq.
Timothy.parlatore@parlatorelawgroup.com
Maryam N. Hadden, Esq.
Maryam.hadden@parlatorelawgroup.com
Parlatore Law Group, LLP
One World Trade Center, Suite 8500
New York, NY 10007
212.603.9918


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

----------------------------------------------x
UNITED STATES OF AMERICA,                         Case No.: 18-cr-00735-MCA

               v.

PAUL PARMAR,
                 Defendant.
---------------------------------------------x
    DEFENDANT PAUL PARMAR’S MOTION FOR RULE 17(c) PRE­
                                      TRIAL SUBPOENAS

        Now comes the Defendant Paul Parmar, by and through undersigned counsel,

 and hereby respectfully moves this Honorable Court, pursuant to Fed. R. Crim. P.

 l7(c) and the Compulsory Process Clause of the Sixth Amendment, for the

 issuance of a subpoena duces tecum returnable pre-trial directed to CC Capital LLC
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 2 of 31 PageID: 701




("CC") and seeking the production of documents listed in Exhibit 1; directed to

Bank of America Merrill Lynch (“BofA”) and seeking the production of

documents listed in Exhibit 2; directed to Orion Healthcorp (“Orion”) and seeking

the production of documents listed in Exhibit 3; directed to KPMG International

(“KPMG”) and seeking the production of documents listed in Exhibit 4; and

directed to FTI Consulting, Inc. (“FTI”) and seeking the production of documents

listed in Exhibit 5.

      Parmar states that the issuance of the requested subpoenas and access to the

listed documents are necessary to the adequate preparation of his defense to the serious

charges against him. Those charges are based on allegations that Parmar and his co-

defendants joined in a complex conspiracy to commit securities fraud resulting in a

“go-private” transaction that, according to the Government, was fraudulently induced

(“Subject Transaction”). See Indictment 18-735. Of central importance to the

Government’s proof is their claim that the companies that constituted the asset in the

Subject Transaction had either no value or significantly lower value than the price paid

during the Subject Transaction. For this reason, establishing an accurate valuation is

equally important to the defense. The requested subpoenas seek records and

information maintained by CC, KPMG and BofA in the regular course of business that

relate to the Subject Transaction from the purchaser’s viewpoint.        The requested

subpoena directed to Orion seeks corporate and revenue information maintained in the

regular course of business that was provided to the alleged victims during the course
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 3 of 31 PageID: 702




of the Subject Transaction. The requested subpoena directed to FTI seeks information

that, although generated after the Subject Transaction took place, is highly relevant to

the question of value.

      Each of the above-listed entities played a substantial role in the events

underlying either the instant Indictment or Parmar’s defense to those charges. CC

and BofA, although not specifically named in the Indictment, were involved in the

Subject Transaction as buyer and financer, respectively. KPMG performed the

due diligence for the Subject Transaction at CC’s specific request. Orion’s records

contain significant essential information, both in that Orion was taken private

during the Subject Transaction and in that Orion maintained accurate and complete

financial records for the many subsidiary companies in its proprietary business

management tool. Finally, although FTI’s involvement – so far as the defense is

currently aware – came after the conclusion of the Subject Transaction, FTI’s

records are essential to forming an accurate representation for the jury of the true

financial condition and value of the companies involved.

      The Government relies to a substantial degree on internal CHT emails, as

provided to them by CC Capital, et al. The Government’s theory is that these

emails evidence a scheme that was perpetrated on the alleged victims to induce

their purchase of an allegedly overvalued company. Significantly, these emails,

which were stolen by CC from a private account and then provided to the

Government, only included emails with and between the charged defendants.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 4 of 31 PageID: 703




Emails, text messages, instant messages and the like between the alleged victims

discussing the alleged fraudulent transaction, although clearly available to the

alleged victims were not provided to the Government.

      An element of Parmar’s defense is that the so-called “victims” knew full

well what they were buying, and that knowledge on their part undermines the

notion that they were in fact victims and mitigates any intentionality to commit

fraud on the part of the Defendants. Additionally, Parmar contends that the value

of the purchased entities was in fact higher than the value imposed by the Subject

Transaction. Of course, emails, instant messages and the like between and among

the alleged victims and other businesses or individuals involved in the Transaction

(specifically without the Defendants involved in them) will be relevant to and even

critical to establishing that defense.

      The evidentiary value of these communications is even more clear given

some of the unique facts known in this case. First, the alleged victims went

through with the allegedly fraudulent transaction after the Financial Times

published an article essentially warning that the company to be acquired was

inflated, and after a major shareholder had filed suit to stop the Subject Transaction

in Delaware Chancery Court. And yet, CC and BofA went through with the

purchase. Access to their internal discussions, both formal and informal, about the

Financial Times article or the Delaware proceedings and what they thought of the

allegations therein is essential to the defense. Second, as detailed in FBI 302s
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 5 of 31 PageID: 704




provided in discovery, the DOJ and FBI reached out to BofA – who was the lead

funder of the purchase – and warned them that the company to be acquired

appeared to have an inflated value and that the transaction was setting off red flags

at the government level. The defense does not currently have access to any of the

internal discussions about that FBI outreach, either within BofA internally,

between BofA and CC, or between BofA and the other lending entities – again,

information with immense evidentiary impact for the defense.

      Parmar believes strongly that the fact that the alleged “victims” went

through with the Subject Transaction in spite of the Financial Times article, the

Chancery Court filing and the FBI warning – ignoring all of those highly unusual

and glaringly apparent red flags – demonstrates that the so-called victims knew

exactly what they were purchasing and used that knowledge to leverage the

Transaction. At the very least, a complete record of everyone’s knowledge about

the deal under these circumstances rather than the one-sided portrayal currently

available has significant evidentiary value to the defense and, as set forth in further

detail infra, would be admissible at trial. This request is narrowly tailored, as it

only seeks communications about the alleged fraudulent transaction.

I.    BACKGROUND

      The Indictment charges Parmar with one count of conspiracy to commit securities

fraud, one count of securities fraud, and one count of wire fraud. The first count
    Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 6 of 31 PageID: 705




    alleges that Parmar, as the CEO of “Company A”1, conspired with three others to

    “use and employ, in connection with the purchase and sale of securities,

    manipulative and deceptive devices and contrivances” in order to inflate the

    revenue, and thus the purchase price, of “Company A.” The subsequent two counts

    are based upon the same allegations of conduct and the same overt acts alleged in

    the course of pleading the first count.

          The general theory pursued by the Government in the indictment is that

    Parmar and others took steps to artificially inflate the revenue of CHT in order to

    induce the victims2 into pursuing and consummating the Subject Transaction under

    a mistaken belief that CHT’s value was higher than it actually was. To that end,

    the overt acts in the indictment focus on specific alleged emails, presentations and

    document exchanges. The defense has repeatedly noted that, assuming solely for

    the sake of argument and without conceding intent the accuracy of the

    Government’s factual allegations regarding the overt acts, there exists substantial

    evidence that the purported victims were in fact aware of the true financial



1
  Although unspecified in the Indictment, Parmar was the CEO of Constellation
Healthcare Technologies, Inc. (“CHT”), the holding company for Orion Healthcorp.
Therefore, Company A will be referred to as CHT for purposes of this motion.
2
  The Indictment identifies the victims simply as a Private Investment Firm and
Lenders. The Notice of Organizational Victims identifies these parties as follows:
CHT Holdco, CC Capital CHT Holdco, Bank of America, BMO Harris Bank,
KeyBank, Woodforest National Bank, and Stifel Bank and Trust. Although CC is
not named, CC and its founder Chinh Chu commenced and drove the Subject
Transaction, eventually forming CC Capital CHT Holdco.
    Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 7 of 31 PageID: 706




    condition and value of CHT. Indeed, it is Parmar’s position that the “victims” were

    able to move forward with a transaction that significantly undervalued CHT solely

    because they were aware of CHT’s true value and structured their actions

    accordingly.

          Much of the discovery provided to date by the Government, including emails

    and documents exchanged between key players such as Chinh Chu (“Chu”) and

    Doug Newton (“Newton”)3 at CC, Truc To (“To”)4 at KPMG, and Justin

    Neubauer 5 at BofA, reveals part of the picture of “victims” who knew exactly what

    they were purchasing. Based on the materials provided, it appears that these parties

    voluntarily turned over a large selection of documents to the Government which in

    turn provided discovery to the defense. However, it is Parmar’s belief that

    substantial amounts of evidentiary material exist but have not been turned over.

          Parmar was not only the CEO of CHT at the time of the Subject Transaction;

    he was also one of the buyers and in fact contributed a substantial portion of the

    purchase price while retaining a significant ownership interest – nearly half – in the



3
   Chu, the founder of CC Capital, was the driving force behind the Subject
Transaction; Doug Newton was a Senior Managing Director working closely with
Chu.
4
  To led the due diligence team at KPMG during the months leading up to the Subject
Transaction, working with and for Chu. To was hired by Chu as CFO of CHT,
despite having no experience in that role, shortly after the Subject Transaction
closed.
5
  Neubauer, a Director of Leveraged Finance at BofA, played an active role in
financing the Subject Transaction.
    Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 8 of 31 PageID: 707




    resulting entity. As such, he observed numerous occasions when the purchasers

    and lenders would communicate by text message or by using instant messenger

    services such as WhatsApp. Moreover, it has become a truism of modern life that

    email, despite its speed, has become a secondary form of communication to the

    instant message. This is particularly so in the workplace, where it is standard for

    quick exchanges of brief information to take place via instant message or text

    exchange with more formal documents or lengthier amounts of information being

    reserved for emails. In addition, it is not uncommon for some exchanges to take

    place via personal email rather than between official business email addresses,

    particularly if an exchange takes place outside of regular business hours. Items

    from these categories, however, are absent from the discovery provided by the

    Government. 6

          Personal emails, text messages, WhatsApp exchanges and the like provide

    evidentiary material that is essential to Parmar’s defense. Moreover, as their usage

    is standard in the industry, there is every reason to believe that they exist to be

    subpoenaed.     Further, it is clear that on numerous occasions there was

    communication going on between parties who would be necessary witnesses at the



6
  No implication that the Government is deliberately withholding discoverable
information is intended here; rather, it is the defense’s belief that the Government
has not obtained text messages, WhatsApp messages, personal emails and the like
from any of the witnesses mentioned herein due to the selective voluntary disclosure
provided to the Government.
    Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 9 of 31 PageID: 708




    trial of this matter that has not been provided to the Defendant. For example, Chu

    publicly stated on more than one occasion that he had to “bribe” BofA to provide

    financing for the Subject Transaction. Chu’s claim seemed to be supported by the

    fact that the Friday evening before the Subject Transaction was due to close, BofA

    personnel stated that the loan was not and would not be approved; however, the

    following Monday morning the loan was fully funded. Clearly, a substantial

    amount of “behind the scenes” communication must have taken place outside of

    regular business hours in order to reverse BofA’s position; yet none of these

    documents have been provided by the Government.

          In addition to the communications and documents sought that lead up to the

    Subject Transaction, the requested subpoenas focus on material that goes to the

    heart of the question of value. First, CHT/Orion maintained a repository of all

    accounts receivable and collections data referred to as “Pegasus.”7       Pegasus

    contained accurate data for all of the subsidiary businesses of CHT going back to

    approximately 2000 (several years before Parmar’s original purchase of Orion).

    Pegasus consisted of a data retention system designed for regulatory compliance,

    with a business intelligence overlay that permitted the user to engage in analytics

    with ease. Access to Pegasus and all of its data was provided to members of CC



7
  Pegasus in its earlier incarnation as solely a data entry system was known as
PARCS – Physicians Accounts Receivable Collections System – and is sometimes
referred to in documents by that moniker.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 10 of 31 PageID: 709




and KPMG during the due diligence process, including training sessions on its

usage, yet despite repeated demands by the defense from the inception of this case

it has never been obtained by the Government or provided to the defense. This is

so in spite of the fact that the data contained within Pegasus would provide a near-

instantaneous answer to the essential question of value.

      Next, shortly after the Subject Transaction closed, Chu contracted with FTI

to provide financial advisory and restructuring services that shortly thereafter

resulted in a formerly profitable company entering bankruptcy and being auctioned

off in pieces. Much of the information surrounding the bankruptcy and auction

process has not been provided during the discovery process, yet is directly relevant

to the question of value. Valuation is essential to a fraud case, making the

documents sought from FTI and the other parties that were generated after the

Subject Transaction closed as integral to the defense as those documents and

communications generated during the preceding period.

      Parmar’s defense is highly fact-specific, and the evidentiary material sought

in the requested subpoenas is essential. Without the ability to introduce evidence

regarding what the purported victims knew and when they knew it, as well as

evidence regarding the accurate value of CHT at the time of the Subject

Transaction, the defense will be placed at a significant disadvantage and vital

evidence will be kept from the jury.       Granting the subpoenas requested by

defendant herein prevents both of these undesirable and unconstitutional evils from
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 11 of 31 PageID: 710




occurring.



II.   LEGAL STANDARD

      "Rule 17(c) implements the Sixth Amendment guarantee that an accused

have compulsory process to secure evidence in his favor." United States v.

Beckford, 964 F. Supp. 1010, 1019 (E.D. Va. 1997) (quoting In re Martin

Marietta Corp., 856 F.2d 619,621 (4th Cir. 1988)). Indeed, the Supreme Court

has expressly acknowledged that "[t]he right to the production of all evidence

at a criminal trial ... has constitutional dimensions." United States v. Nixon,

418 U.S. 683, 711 (1974). The Court explained:

             The Sixth Amendment explicitly confers upon every
             defendant in a criminal trial the right "to be confronted
             with the witnesses against him" and "to have
             compulsory process for obtaining witnesses in his
             favor." Moreover, the Fifth Amendment also
             guarantees that no person shall be deprived of liberty
             without due process of law. It is the manifest duty of
             the courts to vindicate those guarantees, and to
             accomplish that it is essential that all relevant and
             admissible evidence be produced. [emphasis supplied]
Id. To effectuate these fundamental guarantees, Rule 17(c) permits
defendants, like the government, to subpoena evidentiary materials for use in
their defense, and district courts have the discretion to order that Rule l7(c)
subpoenas be returnable prior to trial. See id. at 698-99 (the "chief innovation
[of Rule l7(c)] was to expedite trial by providing a time and place before trial
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 12 of 31 PageID: 711




for the inspection of subpoenaed materials").

      Under Nixon, in order to obtain production of subpoenaed documents

prior to trial, the moving party must show: "(1) that the documents are

evidentiary and relevant; (2) that they are not otherwise procurable reasonably

in advance of trial by exercise of due diligence; (3) that the party cannot

properly prepare for trial without such production and inspection in advance

of trial and that the failure to obtain such inspection may tend unreasonably to

delay the trial; and (4) that the application is made in good faith and is not

intended as a general 'fishing expedition."' Id. at 699-700 (internal footnote

omitted). In short, a party seeking a pre-trial Rule l7(c) subpoena "must clear

three hurdles: (1) relevancy; (2) admissibility; (3) specificity." Id. at 700; see

also, e.g., United States v. LaRouche Campaign, 841 F.2d 1176, 1180 (1st Cir.

1988) (referring to "threshold showing of admissibility, relevancy, and

specificity").

      Ultimately, all that is required is a likelihood that the subpoenaed

materials will reveal "relevant evidence, admissible at trial." LaRouche, 841

F.2d at 1180. This threshold inquiry simply "requires the Court to assess

whether the documents sought have 'any tendency to make the existence of

any fact that is of consequence to the determination of the action more
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 13 of 31 PageID: 712




 probable or less probable than it would be without the evidence."' United

 States v. Libby, 432 F. Supp. 2d 26, 31 (D.D.C. 2006) (quoting Fed. R. Evid.

 401). It is not required that the subpoenaed materials actually be introduced

 into evidence, so long as the motion represents "a good-faith effort ... to obtain

 evidence." Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951); see

 also United States v. Rajaratnam, 753 F. Supp. 2d 317,320 n.1 (S.D.N.Y.

 2011) ("[T]he Bowman Dairy court interpreted Rule 17 as neither a discovery

 device to examine documents for whatever might turn up, nor as a mechanism

 to obtain documents that a defendant can identify in advance, but rather a way

 for a defendant to examine documents he believes to exist that would be

 relevant to, and therefore presumptively admissible in, his defense.").

III.   THE DOCUMENTS AND INFORMATION SOUGHT ARE
        RELEVANT, EVIDENTIARY, AND MATERIAL TO
        PARMAR'S DEFENSE

       Here, as reflected in Exhibit 1, Parmar seeks the following from CC:

          a.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of CC, KPMG, and BofA
               regarding CHT and/or its subsidiaries or Paul Parmar and/or
               Parmar-managed entities between the dates of October 2015 to
               December 2018;

          b.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 14 of 31 PageID: 713




               WhatsApp messages or any other forms of instant messages
               between members or representatives of CC and Truc To
               individually regarding CHT and/or its subsidiaries or regarding
               Paul Parmar and/or Parmar-managed entities between the dates of
               October 2015 to December 2018;

          c.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of CC and Bank of Montreal,
               KeyBank, Woodforest National Bank, Stifel Bank, or other
               lending entities 8 regarding CHT and/or its subsidiaries or
               regarding Paul Parmar and/or Parmar-managed entities between
               the dates of October 2015 to December 2018;

          d.   All internal communications, documents or files, including all
               forms of personal messaging including personal emails, text
               messages, WhatsApp messages or any other forms of instant
               messages among members or representatives of CC regarding
               CHT and/or its subsidiaries or regarding Paul Parmar and/or
               Parmar-managed entities, and/or regarding any of the following
               individuals or entities: BofA, Bank of Montreal, Sam a/k/a
               Sotirios Zaharis, Pavan Bakshi 9, Tom Califano, Paul Amato or
               Howard Ehrenberg 10 between the dates of October 2015 to
               December 2018;

          e.   All communications, documents or files, including all forms of
8
  Although BofA was the primary lender financing the Subject Transaction, BofA
had reduced its financial exposure by joining with a consortium of banks to finance
the overall loan package. It is the defense’s belief that BofA, CC and the other
players provided minimal information to the consortium banks.
9
  Bakshi, who is charged jointly with Parmar under the instant Indictment, did not
have an official role at CHT/Orion, but was involved throughout its history and
played an intermediary role in the Subject Transaction as well.
10
   All of these individuals – Califano, Amato and Ehrenberg – trace their
involvement to the bankruptcy proceedings filed in the Eastern District of New York
by CHT/Orion and its subsidiaries. Califano represented the debtors, Ehrenberg was
appointed Liquidating Trustee, and Amato represents Ehrenberg.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 15 of 31 PageID: 714




               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of CC and FTI regarding
               CHT and/or its subsidiaries or regarding Paul Parmar and/or
               Parmar-managed entities between the dates of October 2015 to
               December 2018;

          f.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of CC and Eric Edel 11
               individually regarding CHT and/or its subsidiaries or regarding
               Paul Parmar and/or Parmar-managed entities between the dates
               of October 2015 to December 2018;

          g.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of CC and Arvind Walia,
               Melanie Kraljev, or Elizabeth Kelly 12 individually regarding
               CHT and/or its subsidiaries or regarding Paul Parmar and/or
               Parmar-managed entities between the dates of October 2015 to
               December 2018;

          h.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of CC and members or
               representatives of Destra Trust13 regarding CHT and/or its

11
   Edel had a very brief stay as CEO of CHT after Parmar had been forced out
following the Subject Transaction.
12
   Walia was the CEO of Orion before and after the Subject Transaction; Kraljev
was Orion’s COO and was heavily involved in the due diligence process; and Kelly
headed up NYNM, the most valuable subsidiary.
13
   The Destra Trust filed a proceeding in Delaware Chancery Court attempting to
stop the Subject Transaction from proceeding. Chu’s representatives followed the
proceedings, which made allegations similar to those underlying the instant
Indictment.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 16 of 31 PageID: 715




              subsidiaries or regarding Paul Parmar and/or Parmar-managed
              entities between the dates of November 2016 to October 2020;

         i.   All communications, documents or files, including all forms of
              personal messaging including personal emails, text messages,
              WhatsApp messages or any other forms of instant messages
              between members or representatives of CC and members or
              representatives of Duff & Phelps14 regarding CHT and/or its
              subsidiaries or regarding Paul Parmar and/or Parmar-managed
              entities between the dates of October 2015 to December 2018;

         j.   All communications, documents or files, including all forms of
              personal messaging including personal emails, text messages,
              WhatsApp messages or any other forms of instant messages
              between members or representatives of CC and members or
              representatives of Duff & Phelps, KPMG, BofA, FTI or any
              other entity regarding Pegasus/PARCS between the dates of
              October 2015 to December 2018;

         k.   All communications, documents or files, including all forms of
              personal or instant messaging between members or
              representatives of CC and Governmental employees, John
              Altorelli, or any other individual regarding emails taken from
              the Constellation Health Group domain, including any grant of
              immunity for the taking or possession of such emails, between
              the dates of October 2017 to March 2018;

         l.   All Dropboxes or similar repositories used to share data, files
              or information between and among CC, FTI, KPMG, BofA,
              Duff & Phelps, DLA Piper, and Hahn Hessen 15 regarding CHT
              and/or its subsidiaries or regarding Paul Parmar and/or Parmar-
              managed entities between the dates of October 2015 t0
              December 2018;


14
   Duff & Phelps provided the only pre-Subject Transaction complete valuation of
CHT/Orion of which the defense is aware. Based on their findings, CC’s purchase
price significantly undervalued CHT/Orion.
15
   DLA Piper and Hahn Hessen are Califano and Amato’s firms, respectively.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 17 of 31 PageID: 716




          m.   All minutes or recordings of CC Board meetings held between
               September 2016 to December 2018 as they relate CHT and/or
               its subsidiaries, the Subject Transaction, or Paul Parmar and/or
               Parmar-managed entities.


               The documents sought are clearly relevant to one of the central

issues at trial; whether the purported victims here were aware of the

irregularities in some of CHT’s documentation and whether they used that

awareness to manipulate the Subject Transaction to their advantage.

Moreover, it is the belief of the defense that there is a substantial amount of

documentation favorable to the defense that the Government chose not to

subpoena or obtain. These items, which could have a significant evidentiary

impact, should not be kept from the factfinder by allowing the Government

to effectively place a stranglehold on the flow of information through the

discovery process.

               The records sought would reveal several things of evidentiary

value, such as when Chu first became determined to press forward with the

Subject Transaction regardless of the time and cost involved, how much the

purported victims knew and when, whether there was an exchange of inside

information beyond that already revealed by the discovery provided by the

Government, and whether and to what extent the supposed victims were

engaged in fraudulent activity. It is important to note that although some of
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 18 of 31 PageID: 717




these materials may incidentally have an impeaching effect on witnesses

expected to be called for the Government, that is not the goal of Parmar’s

subpoena request. Rather, the goal is to obtain further evidentiary material

in support of Parmar’s position that he was a victim rather than a perpetrator

and that the purported victims were very well aware of the exact nature of

what they were purchasing or reviewing.

              Further, the majority of the documents sought are highly likely

to satisfy the business records exception to the rule against hearsay and

failure to obtain access to the potentially voluminous records before trial

may tend to cause unreasonable delay. See Fed. R. Evid. 803(6); United

States v. Nachamie, 91 F. Supp. 2d 552, 564 (S.D.N.Y. 2000). ("'Because

the documents primarily seek business records, they are at this early stage

likely to be admissible at trial."). This is so in spite of the fact that the request

seeks material from personal emails and instant messages, in that the

messages sought would be part of the complex negotiation and transaction

process underlying the Subject Transaction. Each of the individuals named

in the request had either a formal or informal business role in one of the

corporate entities involved in the Subject Transaction.

              The one request in Exhibit 1 that might not be a business

records exception category is the request for documents concerning the
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 19 of 31 PageID: 718




taking of emails from the Constellation Health Group domain (letter “k” on

Exhibit 1).    Parmar was the owner of the Constellation Health Group

domain, which was not part of the assets of CHT and was not transferred

during the Subject Transaction, at all times in 2017 and 2018. In October of

2017, Parmar notified CC, both individually and through counsel, that the

domain belonged to him and that he did not consent to its being accessed. In

spite of this clear assertion of ownership, certain of the alleged victims

removed emails from the domain and provided them to the Government;

indeed, these stolen emails make up part of the Government’s evidence. The

evidence requested in Exhibit 1 “k” will reveal whether or not a suppression

hearing must be held before trial on the question of the Government’s

knowing possession of, or potentially the solicitation of, stolen property in

the form of emails and/or other documentation taken from the Constellation

Health Group domain between October 2017 and March 2018.

      Similarly, as reflected in Exhibit 2, Parmar seeks the following from

BofA:


         a.   All communications, documents or files, including all forms of
              personal messaging including personal emails, text messages,
              WhatsApp messages or any other forms of instant messages
              between members or representatives of BofA, CC, and KPMG
              regarding CHT and/or its subsidiaries or Paul Parmar and/or
              Parmar-managed entities between the dates of October 2015 to
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 20 of 31 PageID: 719




               December 2018;

          b.

          c.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of BofA and BMO Harris
               Bank, KeyBank, Woodforest National Bank, Stifel Bank and
               Trust, or other lending entity regarding CHT and/or its
               subsidiaries or Paul Parmar and/or Parmar-managed entities
               between the dates of October 2015 to December 2018;

          d.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages between
               and among members or representatives of BofA and BMO Harris
               Bank, KeyBank, Woodforest National Bank, Stifel Bank and Trust,
               or any other lending entity regarding either the Financial Times
               article or Department of Justice communications relating to the
               Subject Transaction between the dates of August 2016 to February
               2017;

          e.   All internal communications, documents or files, including all
               forms of personal messaging including personal emails, text
               messages, WhatsApp messages or any other forms of instant
               messages among members or representatives of BofA regarding
               any of the following individuals or entities: CHT and/or its
               subsidiaries, Paul Parmar and/or Parmar-managed entities,
               Pegasus and/or PARCS, CC and/or CC managed entities, Chinh
               Chu, Doug Newton, John Altorelli, 16 Tom Califano or Paul
               Amato between the dates of October 2015 to December 2018.




16
  John Altorelli is one of Chu’s personal attorneys. Although he was paid for the
Subject Transaction at the time of closing he played no official role in it but, rather,
played a significant role in ousting Parmar after the Transaction closed.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 21 of 31 PageID: 720




               The arguments in favor of issuing the requested subpoena to BofA

are similar to those set forth above, including the applicability of the business

records exemption. BofA set itself up as the primary lender for the Subject

Transaction and, although several other banks were involved in financing the

transaction, it is Defendant’s belief that BofA controlled the flow of information

to those other facilities. It is anticipated that the subpoenaed records, if granted,

will show that BofA was aware of the accurate financial condition of CHT and

that not only did BofA use that awareness to leverage future, more lucrative

business deals with Chu and CC 17 but that BofA also withheld knowledge from

the rest of the banks in the lending consortium. 18

      Next, as reflected in Exhibit 3, Parmar seeks the following from Orion 19:


          a.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
17
   BofA subsequently financed several major deals for Chu and CC, including the
Fidelity and Dun & Bradstreet going private transactions. Each of these deals netted
hundreds of millions of dollars in fees for BofA. The defense believes that Chu used
the carrot of these future deals to persuade BofA to finance the Subject Transaction.
18
    Indeed, although BofA received specific warnings from members of the
Department of Justice that “red flags” were being set off by the contemplated
Subject Transaction, it is Defendant’s belief that these warnings were intentionally
withheld from the other lending facilities to ensure that BofA was able to maintain
its relationship with Chu and CC.
19
    Orion itself has effectively been dissipated through the bankruptcy process
instigated by FTI and CC/CC Capital CHT Holdco that is still ongoing in the Eastern
District of New York. Thus, although the subpoena is addressed to Orion, the
documents referenced may instead be held by CC Capital CHT Holdco or by CC
itself.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 22 of 31 PageID: 721




             WhatsApp messages or any other forms of instant messages
             between members or representatives of Orion/CHT and KPMG
             regarding CHT and/or its subsidiaries or Paul Parmar and/or
             Parmar-managed entities between the dates of October 2015 to
             December 2018;

        b.   All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages
             between members or representatives of Orion/CHT and Truc To
             individually regarding CHT and/or its subsidiaries or Paul
             Parmar and/or Parmar-managed entities between the dates of
             October 2015 to December 2018;

        c.   All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages
             between members or representatives of Orion/CHT and BofA,
             BMO Harris Bank, KeyBank, Woodforest National Bank, Stifel
             Bank and Trust, or any other lender regarding CHT and/or its
             subsidiaries or Paul Parmar and/or Parmar-managed entities
             between the dates of October 2015 to December 2018;

        d.   All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages
             between members or representatives of Orion/CHT and CC
             regarding any of the following individuals or entities: Paul
             Parmar and/or Parmar-managed entities, Pegasus/PARCS, FTI,
             BofA, BMO Harris Bank, Chinh Chu, Doug Newton, Truc To,
             MTBC, Arvind Walia, Elizabeth Kelly, Sam a/k/a Sotirios
             Zaharis, Pavan Bakshi, Tom Califano, Paul Amato or Howard
             Ehrenberg between the dates of October 2015 to December 2018;

        e.   All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages
             between members or representatives of Orion/CHT and FTI
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 23 of 31 PageID: 722




               regarding CHT and/or its subsidiaries or Paul Parmar and/or
               Parmar-managed entities between the dates of October 2015 to
               December 2018;

          f.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of Orion/CHT and CHT
               Board Members, including the Special Committee, 20 regarding
               CHT and/or its subsidiaries or Paul Parmar and/or Parmar-
               managed entities between the dates of September 2017 to
               December 2018;

          g.   All communications, documents or files, including all forms of
               personal messaging including personal emails, text messages,
               WhatsApp messages or any other forms of instant messages
               between members or representatives of Orion/CHT and Eric Edel
               individually regarding CHT and/or its subsidiaries or Paul
               Parmar and/or Parmar-managed entities between the dates of
               September 2017 to December 2018;

          h.   A complete copy of the Pegasus database, as well as any and all
               references to Pegasus/PARCS in internal communications or
               external communications with any party or parties involved in the
               Subject Transaction;

          i.   Contents of the due diligence Dropbox supplied by Orion for use by
               CC, KPMG and BofA;

          j.   Contents of the due diligence Dropbox supplied by Orion for use by
               FTI;

          k.   Contents of the due diligence Dropbox supplied by Orion for use by

20
  The Special Committee acted on CHT/Orion’s behalf leading up to the Subject
Transaction. As a member of the buying group, Parmar had no role on the Special
Committee and was barred from meetings unless briefly present to report or answer
questions from Committee members.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 24 of 31 PageID: 723




               Duff & Phelps;

          l.   All board minutes or recordings, including any minutes or
               recordings of Special Committee meetings, taking place between
               September 2016 to December 2018.


               The documents requested from Orion are relevant, evidentiary, and

material to the defense. Orion became the borrower in the Subject Transaction

and has since been forced into bankruptcy. What was a profitable and growing

company before the Subject Transaction has since had its assets looted and is no

longer a functioning business. The records sought, however, will establish a

number of key facts. Perhaps the most central of those facts – of great significance

to both the defense and the Government – is the Pegasus system sought as part of

this request. Pegasus contained entirely true and accurate data, presenting a real

time snapshot of the entire financial condition of CHT and its subsidiaries. The

data maintained in Pegasus was complete and accurate for the entire history of the

subsidiary companies; it was also used on a regular basis as an analytical tool for

management of the CHT subsidiaries and was thus not merely accurate but also

designed for information to be easily accessible.        Moreover, the requested

documents will show not just the existence and accuracy of Pegasus, but that CC

and KPMG were granted unfettered access as part of the due diligence process

and received training on the usage of the system. Thus, the subpoenaed material
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 25 of 31 PageID: 724




can conclusively establish that the “victims” knew precisely what they were

buying and used any irregularities in the documents referenced in the overt acts

to force the Subject Transaction forward.

           Next, and similarly to the data sought from CC, as reflected in Exhibit

4, Parmar seeks the following from KPMG:


      a.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of CC, KPMG, and BofA regarding
             CHT and/or its subsidiaries or Paul Parmar and/or Parmar-managed
             entities between the dates of October 2015 to December 2018;

      b.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of KPMG and Chinh Chu individually
             regarding CHT and/or its subsidiaries or regarding Paul Parmar
             and/or Parmar-managed entities between the dates of October 2015
             to December 2018;

      c.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of KPMG and Bank of Montreal,
             KeyBank, Woodforest National Bank, Stifel Bank, or other lending
             entities regarding CHT and/or its subsidiaries or regarding Paul
             Parmar and/or Parmar-managed entities between the dates of
             October 2015 to December 2018;

      d.     All internal communications, documents or files, including all forms
             of personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages among
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 26 of 31 PageID: 725




           members or representatives of KPMG regarding CHT and/or its
           subsidiaries or regarding Paul Parmar and/or Parmar-managed
           entities, and/or regarding any of the following individuals or
           entities: BofA, Bank of Montreal, Sam a/k/a Sotirios Zaharis, Pavan
           Bakshi, Melodie Kraljev, Elizabeth Kelly, Arvind Walia, or Tom
           Califano between the dates of October 2015 to December 2018;

     e.    All communications, documents or files, including all forms of
           personal messaging including personal emails, text messages,
           WhatsApp messages or any other forms of instant messages between
           members or representatives of KPMG and FTI regarding CHT
           and/or its subsidiaries or regarding Paul Parmar and/or Parmar-
           managed entities between the dates of October 2015 to December
           2018;

     f.    All communications, documents or files, including all forms of
           personal messaging including personal emails, text messages,
           WhatsApp messages or any other forms of instant messages between
           members or representatives of KPMG and Arvind Walia, Melanie
           Kraljev, or Elizabeth Kelly individually regarding CHT and/or its
           subsidiaries or regarding Paul Parmar and/or Parmar-managed
           entities between the dates of October 2015 to December 2018;

     h.    All communications, documents or files, including all forms of
           personal messaging including personal emails, text messages,
           WhatsApp messages or any other forms of instant messages between
           members or representatives of KPMG and members or
           representatives of Destra Trust regarding CHT and/or its
           subsidiaries or regarding Paul Parmar and/or Parmar-managed
           entities between the dates of November 2016 to October 2020;

     i.    All communications, documents or files, including all forms of
           personal messaging including personal emails, text messages,
           WhatsApp messages or any other forms of instant messages between
           members or representatives of KPMG and members or
           representatives of Duff & Phelps regarding CHT and/or its
           subsidiaries or regarding Paul Parmar and/or Parmar-managed
           entities between the dates of October 2015 to December 2018;
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 27 of 31 PageID: 726




      j.      All communications, documents or files, including all forms of
              personal messaging including personal emails, text messages,
              WhatsApp messages or any other forms of instant messages between
              members or representatives of KPMG and members or
              representatives of Duff & Phelps, CC, BofA, FTI or any other entity
              regarding Pegasus/PARCS between the dates of October 2015 to
              December 2018;

              k.     All Dropboxes or similar repositories used to share data, files
              or information between and among CC, FTI, KPMG, BofA, Duff &
              Phelps, DLA Piper, and Hahn Hessen regarding CHT and/or its
              subsidiaries or regarding Paul Parmar and/or Parmar-managed
              entities between the dates of October 2015 t0 December 2018;


              The arguments in favor of issuing the requested subpoena to

KPMG are similar to those set forth above surrounding the subpoenaed

information sought from CC and BofA, including the applicability of the

business records exemption. KPMG conducted the due diligence for the Subject

Transaction after being hand-selected by Chinh Chu and CC. It is Defendant’s

belief based on the discovery received to date that although KPMG was

nominally in control of the due diligence process, the gathering of information

was in reality being controlled by CC rather than internal directives at KPMG.

It is anticipated that the subpoenaed records, if granted, will reveal – and will be

introduced at trial to establish – that KPMG deliberately conducted a due

diligence investigation that actively avoided asking routine and standard

questions in an effort to support the result being sought by Chu and CC.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 28 of 31 PageID: 727




             Finally, as reflected in Exhibit 5, Parmar seeks the following

documents from FTI, the firm retained after the Subject Transaction for

restructuring purposes:


      a.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of FTI and CC, KPMG, and BofA
             regarding CHT and/or its subsidiaries or Paul Parmar and/or Parmar-
             managed entities between the dates of January 2017 to December
             2018;

      b.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of FTI and CC Capital CHT Holdco, CC
             or BofA regarding the Pegasus/PARCS system between January
             2017 and December 2018;

      c.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or other forms of instant messages between
             members or representatives of FTI and CC, BofA, Melodie Kraljev,
             Arvind Walia, Elizabeth Kelly, Truc To or Chinh Chu regarding
             filing bankruptcy on behalf of CC Capital CHT Holdco, in particular
             any communications regarding venue, timing, and order of
             subsidiaries/business entities filing or joining in Chapter 11
             bankruptcy between January 2017 and December 2018;

      d.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of FTI whether internally or with any
             other individual or entity regarding financial information or other
             information or presentations distributed to potential bidders leading
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 29 of 31 PageID: 728




             up to or during the bankruptcy auction process, regardless of
             whether the receiving entity ever placed a bid;

      e.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of FTI whether internally or with any
             other individual or entity regarding any bids or offers, formal or
             informal, received during the bankruptcy auction process, regardless
             of whether the entity’s bid or offer was successful;

      f.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of FTI and CC, KPMG, BofA, Tom
             Califano, Paul Amato, Howard Ehrenberg, or Chinh Chu regarding
             any adversary proceedings, whether formal or informal, that have
             been instituted since the filing of Chapter 11 bankruptcy in 2018,
             including any settlements and the amounts involved;

      g.     All communications, documents or files, including all forms of
             personal messaging including personal emails, text messages,
             WhatsApp messages or any other forms of instant messages between
             members or representatives of FTI and CC, KPMG, BofA, Tom
             Califano, Paul Amato, Howard Ehrenberg, or Chinh Chu regarding
             any claims on liability or malpractice insurance carriers, whether
             formal or informal, that have been instituted since the filing of
             Chapter 11 bankruptcy in 2018, including any settlements and the
             amounts involved.


      The information sought from FTI, which once again is likely to be

covered in whole or in substantial part by the business records exception, is

sought for the purpose of establishing value. The Government has chosen

to argue that CHT, at the time of the Subject Transaction, had either no actual
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 30 of 31 PageID: 729




value or a value substantially lower than that paid by the “victims.” It is the

position of the defense that the value of CHT and its subsidiaries was in fact

much higher than the price paid during the Subject Transaction and that a

successful and viable business was forced into bankruptcy in a successful

move to loot its assets by Chu and CC.

      Although the records generated by FTI and sought by the subpoena to

that entity were generated after the closing of the Subject Transaction, they

are still highly relevant on the question of value. Questions surrounding the

bankruptcy filing, auctions, adversary proceedings and process overall all

contribute to a complete evidentiary picture of the value of CHT and its

subsidiaries at the time of the Subject Transaction.         Moreover, it is

anticipated that the Government and/or its witnesses will attempt to rely on

the filing of the bankruptcy proceedings as evidence that CHT’s value was

minimal at best. Allowing this evidence to go forward without enabling

Parmar to counter it using the materials sought from FTI would both present

an inaccurate picture at trial and would unfairly hamper the defense from

proceeding with essential and admissible proof on a central issue.
Case 2:18-cr-00735-MCA Document 97 Filed 12/22/20 Page 31 of 31 PageID: 730




IV.   CONCLUSION

      For the foregoing reasons, Parmar respectfully requests that this

Honorable Court grant his motion and issue the requested subpoenas in the

form attached hereto.




                                     Respectfully Submitted,


                                     Jeffrey C. Hoffman
                                     Windels Marx Lane & Mittendorf, LLP
                                     156 West 56th Street
                                     New York, New York 10019
                                     Tel.: 212.237.1018
                                     jhoffman@windelsmarx.com


                                     Timothy C. Parlatore, Esq.
                                     Timothy.parlatore@parlatorelawgroup.com
                                     Maryam N. Hadden, Esq.
                                     Maryam.hadden@parlatorelawgroup.com
                                     Parlatore Law Group, LLP
                                     One World Trade Center, Suite 8500
                                     New York, NY 10007
                                     Tel: 212.603.9918

                                     Attorneys for Defendant Paul Parmar
